 



Exhibit 10.17
Asyst Technologies, Inc.
Compensation Program for Non-employee Directors

      Program Element   Description
Sign-on stock award to new directors for continuing service
  Stock award in conjunction with continued service  
 
 
     —   $120,000 value at award, vesting over 3 years from the date of award
 
 
 
     —   value determined by the trading price of the Company’s Common Stock at
the date of award
 
 
 
     —   shares subject to such award may not be sold until after the recipient
has ceased to be a board member
 
   
Board member — annual cash retainer
  $35,000  
Board member — per meeting fees
  $2,000 in person, or $1,000 if by telephone (when such meeting is as the
Board)
 
   
 
  No incremental meeting fees for the Board chair (if a non-executive chair)  
Committee member — annual cash retainer
     
— Audit
  — $5,000  
— Compensation
  — $5,000  
— Governance and Nominating
  — $5,000
 
   
Committee member — per meeting fees
  $1,000 in person, or $500 if by telephone (when such meeting is as a
committee) No incremental meeting fees for the committee chair    
— Audit
   
— Compensation
     
— Governance and Nominating
     
— Specially appointed committees
     
Committee chair — annual cash retainer
     
— Audit
  — Audit: $12,500  
— Compensation
  — Compensation: $7,500  
— Governance and Nominating
  — Governance: $7,500
 
   
Additional committee fees
  $12,500 annual cash retainer for designated Audit Committee Financial Expert
(unless if also the committee chair)

 



--------------------------------------------------------------------------------



 



      Program Element   Description
Annual stock award to new and existing directors for continuing service
  Stock award in conjunction with continued service  
 
 
     —   May 2006 award of 13,000 shares per director, vesting over 36 months
from the date of award — distribution of the shares subject to the award is
subject to a mandatory three-year deferral (until April 3, 2009), and further
subject to a mandatory restriction on sale or disposition of the shares over the
same period.
 
Subsidiary directors
     
— Non-management director — annual cash retainer
  — $5,000  
— Non-management director — meeting fees
  — No additional compensation
(board, committee or project)
     
Fees for special projects/meetings
     
— U.S.
  None (unless specifically approved) $1,000 per day or $5,000 per assignment
out of the country (as determined by the Board)  
— Outside U.S.
   

All annual retainer payments and annual stock awards to be pro-rated, based on
term of relevant service.
Prohibitions on sale of shares subject to permitted sale of incremental shares
to cover taxes or fees assessed on imputed or other income.
Vesting of awards may be accelerated upon termination of Board service due to
death or disability.

 